Title: John Adams to John Quincy Adams, 23 January 1788
From: Adams, John
To: Adams, John Quincy


        
          Grosvenor Square Jan. 23. 1788
          My dear John
        
        I am much pleased with your Oration and much obliged to you for it. it seems to me, making allowance for a fathers Partiality, to be full of manly Sense and Spirit. By the Sentiments and Principles in that oration, I hope you will live and die, and if you do I dont care a farthing how many are preferred to you, for Style Elegance and Mellifluence.
        To Vattel and Burlamaqui, whom you Say you have read you must Add, Grotius and Puffendorf and Heineccius, and besides this you should have some Volume of Ethicks constantly on your Table. Morals, my Boy, Morals should be as they are eternal in their nature, the everlasting object of your Pursuit. Socrates and Plato, Cicero and Seneca, Butler and Hutchinson, as well as the Prophets Evangelists and Apostles should be your continual Teachers.
        But let me advise you, in another Art, I mean oratory, not to content yourself with Blair and Sherridan, but to read Cicero and Quintilian.—and to read them with a Dictionary Grammar and Pen and Ink, for Juvenal is very right
        
          Studium Sine Calamo Somnium.
        
        Preserve your Latin and Greek like the Apple of your Eye.
        When you Attend the Superiour Court, carry always your Pen and Ink & Paper and take Notes of every Dictum, every Point and every Authority. But remember to show the same respect to the Judges and Lawyers who are established in Practice before you, as you resolved to show the President Tutors Professors, and Masters and Batchelors at Colledge.
        Mr Parsons your Master is a great Lawyer and should be your oracle.
        But you have now an intercourse with his Clients, whom it is your Duty to treat with Kindness, Modesty and Civility, and to whose Rights and Interests you ought to have an inviolable Attachment. Mr Parsons’s honour, reputation and Interest Should be as dear to you, as your own.
        I hope to see you in May; Meantime I am / with the tenderest affection your Father
        John Adams
      